[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re S.M., Slip Opinion No. 2020-Ohio-2911.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          Slip Opinion No. 2020-Ohio-2911
                                    IN RE S.M. ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re S.M., Slip Opinion No. 2020-Ohio-2911.]
Judgment affirmed on the authority of In re N.M.P.
      (No. 2019-1485―Submitted April 29, 2020―Decided May 14, 2020.)
                APPEAL from the Court of Appeals for Logan County,
          Nos. 8-18-46, 8-18-47, 8-18-55, and 8-18-56, 2019-Ohio-3721.
                                  _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
In re N.M.P., __ Ohio St.3d __, 2020-Ohio-1458, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                  _________________
        Jeckering & Associates, L.L.C., Bradley Jeckering, and D. Luke Meenach,
for appellants, J.M. and R.M.
                           SUPREME COURT OF OHIO




       Eric C. Stewart, Logan County Prosecuting Attorney, and Stacia L. Rapp,
Assistant Prosecuting Attorney, for appellee, Logan County Children’s Services.
                             _________________




                                       2